The findings made, or the failure to find as requested, upon which plaintiff predicates most of his assignments of error, furnish no basis of appeal; the finding as made must stand. The ruling on evidence excluding the question asked of O'Mara as to the place of the collision, based upon what he saw of the locus after the accident and upon information given him by others, was proper, because the answer to be given must presumably be in reliance upon the information of others which would violate the hearsay rule. The ruling on evidence admitting, over plaintiff's objection, the question asked Lyon as to where Sergeant O'Mara got the information contained in a report of the accident made by him, was erroneous because the witness had no independent knowledge of this, and his answer must involve reliance upon hearsay and for the further reason that it was clearly not cross-examination and so far as the record shows immaterial. The fact that counsel for the defendant predicated his question upon the knowledge of the witness did not tend to make it admissible. The erroneous admission of this question cannot be held to have been a prejudicial error in the light of all the evidence.
   There is no error.